Dissenting Opinion.
Henley, J.
I can not agree with tbe prevailing opinion in this case in so far as it bolds that tbe court properly excluded a certain letter hereinafter set out. “It is a well recognized rule that any fact tending to impair the credibility of the witness, by showing his interest, bias, ignorance, motives, or that he is depraved in character, may be elicited on cross-examination; but the extent to which such cross-examination may be carried is within the sound discretion of the court.” Houk v. Branson, 17 Ind. App. 119; 1 Wharton on Ev., §567. It is apparent from an examination of a large number of cases, that where the courts of appeal in -this State have considered the question here raised, and have refused to reverse the judgments, such refusal was in cases where it was claimed that too much latitude had been given upon cross-examination to discredit the witness, and not where the complaining party was wholly denied the right to elicit evidence for such purpose. Freeman v. Hutchinson, 15 Ind. App. 639; Houk v. Branson, supra; Ledford v. Ledford, 95 Ind. 283; Wachstetter v. State, 99 Ind. 290, 50 Am. Rep. 94; Real v. People, 42 N. Y. 270; Johnson v. Wiley, 74 Ind. 233; Parker v. State, 136 Ind. 284.
The appellant introduced in evidence the following paper: “Indianapolis, Ind., Hov. 9, 1895. In consideration of the sum of $25 paid to me by the Citizens Street Railroad Company of Indianapolis, the receipt of which is hereby acknowledged, the undersigned hereby releases any and all claims against said company, or any other person, *408growing out of a certain accident to my wife, Sarah Heath, on or about the 1st day of October, 1895, on the Virginia avenue line of ears of said company, at or near Stevens street, in Indianapolis, and I hereby acknowledge full payment and satisfaction for any injury to person or property arising from said accident, and hereby release and discharge any and all claims against said company, of every nature, whether arising from said accident or from any other matter. (Signed) Samuel Heath. Witness, John Green, W. R. Purkess.” The answer of appellant, which set up this release as a complete bar to appellee’s action, was properly held sufficient by the trial court.
Appellant’s defense in this cause was that appellee’s claim had been settled before the commencement of this action. This settlement was evidenced by the above contract in writing signed by appellee. One of the two attesting witnesses to the written contract of settlement was John Green. He appeared at the trial as a witness for appellee. The character of the issue, and the fact that this witness was present and attested the signature of appellee at the time the settlement was made, necessarily resulted in his evidence being of the utmost importance if believed by the jury trying the cause. He went on the witness stand apparently a disinterested witness. Purkess, the other witness, testified that Heath signed the release, and that Green signed as a witness to it. Appellee Heath, an interested party, testified that he did not sign the release. Witness Green testified that he did not sign as a witness, and that the signature of Samuel Heath was not genuine. Was it not of the utmost importance to appellee that the evidence of Green be discredited before the jury ?
Upon cross-examination, certain letters were exhibited to Green, and he was asked if he had written them. He acknowledged that he wrote, signed, and caused to be mailed the letters exhibited to him. The letters were offered separately. One of them was in the following *409words: “121-2 North Delaware street, Eoom 10. 21 Sept. 1896. Beaupre v. C. St. R. Co. A. L. Mason, Esq. Sir: — I know sufficient in the above case, which in my opinion, would secure a verdict in your favor. I have been approached by the other side, but declined to say anything at present. If you will make an appointment and meet me here I should feel disposed to make an affidavit for a consideration. I distinctly decline to be cross-questioned, or treat with any of your representatives. I shall do business with yourself, or not at all. Tours truly, John Green.”
The witness testified that he knew that Mr. Mason was the president of the appellant corporation. This letter was exhibited to the witness while on the stand, and the following questions were propounded by counsel for appellant and answered by him: “Q. I will ask you to state whether that letter is in your handwriting? A. Tes, sir. Q. The signature John Green is your signature? A. Tes, sir. Q. The envelope is in your handwriting? A. Tes, sir. Q. The fact is you mailed that envelope and letter to Mr. Latta? A. I expect I did, or sent it to him anyway.” The letter was then offered in evidence. The court declined to rule on its admissibility the first time it was offered. It was three times offered upon cross-examination of the witness, and was finally excluded by the court.
It does not require a person skilled in the meaning of words, or the interpretation of language, to form a correct idea of the purport of this letter. This was a matter which clearly went to the credibility of the witness. It related to a matter of even date with this litigation. It would have materially assisted the jury in forming an opinion as to the credibility of the witness. It ought to have been allowed. See City of South Bend v. Hardy, 98 Ind. 577, 49 Am. Rep. 792. It seems clear to us that the rule gathered from both text books and decisions is not that a party shall be denied the right to discredit a witness on cross-*410examination, but that the court in its discretion may control the extent of the cross-examination for that purpose. Here the right was denied, and here, in my opinion, from the whole record, tire refusal to admit the letter set out was a palpable abuse of discretion.
The motion for a new trial ought to have been sustained.
Wiley, J., concurs in dissenting opinion.